DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abhiram et al. (hereinafter Abhiram) (US 2019/0287297 A1).
Regarding claim 1:  Abhiram discloses A processor (Fig. 1, camera device processor 104) comprising one or more circuits (Fig. 1, camera device 100) to use one or more neural networks (neural network, par. 16) to identify an orientation of one or more objects (This transformation includes changes in three-dimensional position (x, y, z) and changes in orientation of the object (roll, pitch, yaw) relative to the key frame (310)., par. 19) within one or more images ( Because the various images of each scene frame are each captured from a different perspective, they contain information to infer the depth or distance for corresponding pixels representing the same portion of an object instance across the images of the scene frame., par. 18), based at least in part, on a three-dimensional model of the one or more objects (This transformation includes changes in three-dimensional position (x, y, z) and changes in orientation of the object (roll, pitch, yaw) relative to the key frame (310). Once the depth map and transformations have been determined, the camera device may update an internally stored three-dimensional environment model, or may provide the depth and transformation information to another component of the system to update an aggregate model (312)., par. 19).
Regarding claim 9:  Abhiram discloses A processor (Fig. 1, camera device processor 104) comprising one or more circuits (Fig. 1, camera device 100) to identify an orientation of one or more objects (This transformation includes changes in three-dimensional position (x, y, z) and changes in orientation of the object (roll, pitch, yaw) relative to the key frame (310)., par. 19) within one or more images ( Because the various images of each scene frame are each captured from a different perspective, they contain information to infer the depth or distance for corresponding pixels representing the same portion of an object instance across the images of the scene frame., par. 18), based at least in part, on a three-dimensional model of the one or more objects (This transformation includes changes in three-dimensional position (x, y, z) and changes in orientation of the object (roll, pitch, yaw) relative to the key frame (310). Once the depth map and transformations have been determined, the camera device may update an internally stored three-dimensional environment model, or may provide the depth and transformation information to another component of the system to update an aggregate model (312)., par. 19). 
Regarding claim 15:  Abhiram discloses one or more processors (Fig. 1, camera device processor 104) use a first neural network (neural network, par. 16) to identify an orientation of one or more objects (This transformation includes changes in three-dimensional position (x, y, z) and changes in orientation of the object (roll, pitch, yaw) relative to the key frame (310)., par. 19) within one or more images ( Because the various images of each scene frame are each captured from a different perspective, they contain information to infer the depth or distance for corresponding pixels representing the same portion of an object instance across the images of the scene frame., par. 18) based at least in part, on a three-dimensional model of the one or more objects (This transformation includes changes in three-dimensional position (x, y, z) and changes in orientation of the object (roll, pitch, yaw) relative to the key frame (310). Once the depth map and transformations have been determined, the camera device may update an internally stored three-dimensional environment model, or may provide the depth and transformation information to another component of the system to update an aggregate model (312)., par. 19); and one or more memories (Fig. 1, storage 110) to store the first neural network (neural network, par. 16).
Allowable Subject Matter
Claims 2-8, 10-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
Claims 21-24 are allowed. 
The present invention is directed to processors or computing systems used to train neural networks that estimate orientation of an object. Each independent claim identifies the uniquely distinct features:
a camera attached to the autonomous vehicle that obtains one or more images of an object;
a processor comprising one or more circuits to use one or more neural networks to identify an orientation of one or more objects within the one or more images, based at least in part on a three-dimensional model of the one or more objects; and 
a navigation system that controls the autonomous vehicle based at least in part on the determined orientation of the object.

The closest prior art, US 2019/0287297 A1 (“Abhiram”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664